     Case 3:19-md-02913-WHO Document 2168 Filed 07/23/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7   [Submitting Counsel on Signature Page]

 8                               UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS, INC., MARKETING,          Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION                        [PROPOSED] ORDER REGARDING
                                                 AMENDED CASE/TRIAL SCHEDULE
13

14   This Document Relates to:
15   ALL ACTIONS
16

17

18

19

20
21

22

23

24

25

26
27

28
     Case 3:19-md-02913-WHO Document 2168 Filed 07/23/21 Page 2 of 4



 1           Pursuant to the July 12, 2021 Notice of a Joint Stipulation Regarding An Amended Case

 2   Schedule (ECF No. 2092), and the July 16, 2021 Civil Minutes following the Case Management

 3   Conference. (ECF No. 2111), AND FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:

 4           The Case/Trial Schedule is hereby amended as follows:

 5    Event                                             Current Date                Proposed New Date
      ALL: Deadline to complete fact discovery          July 30, 2021               August 30, 2021
 6
      EL Defendants file opposition to motion for       July 28, 2021               August 27, 2021
 7    class certification
      Defendants serve class certification response
 8    expert reports
 9    Defendants file Daubert motions as to
      Plaintiffs’ class cert experts
10    PI: End of Supp. Discovery of first 2 BW trial    August 10, 2021             September 10, 2021
      picks
11
      ALL: Exchange of Generic Expert Reports           Aug. 16, 2021               September 17, 2021
12    PI: Case specific expert reports for first 2 BW   Aug. 16, 2021               September 22, 2021
      trial cases exchanged
13
      EL: Plaintiffs file Reply in support of motion    August 25, 2021             October 8, 2021
14    for class cert
      Plaintiffs serve class cert rebuttal expert
15    reports
16    Plaintiffs file Daubert motions for
      Defendants’ class certification experts
17    Plaintiffs file oppositions to Defendants’
      Daubert motions
18
      GE: TUSD, Goddard, Palm Beach: Deadline           n/a                         October 15, 2021
19    to complete fact discovery

20    EL: Defendants file opposition to Plaintiffs’     September 8, 2021           October 22, 2021
      Daubert motions
21    Defendants file replies in support of
      Defendants’ Daubert motions
22
      PI: Exchange of Case-Specific Rebuttal            Sept. 15, 2021              October 22, 2021
23    reports in first 2 PI BWs
      PI: End of Supp. Discovery of second 2 BW                                     October 25, 2021
24    trial picks

25    EL: Plaintiffs file replies in support of         September 15, 2021          October 29, 2021
      Plaintiffs’ Daubert motions
26    ALL: Exchange of Rebuttal Generic Expert          Sept. 15, 2021              November 1, 2021
      Reports
27
      EL: Hearing on Class Certification motion         September 24, 2021 (or      November 5, 2021 (or as
28    and class certification Daubert motions           as soon thereafter as       soon thereafter as
                                                        convenient for the court)   convenient for the court)
     Case 3:19-md-02913-WHO Document 2168 Filed 07/23/21 Page 3 of 4



 1       Event                                              Current Date                 Proposed New Date
         PI: Case specific expert reports for second 2                                   November 6, 2021
 2       BW trial cases exchanged

 3       GE: Case specific expert reports for BW cases      August 16, 2021              November 16, 2021
         exchanged
 4       Exchange of class action case-specific expert      40 days after ruling on      TBD
         reports                                            class certification
 5
         Exchange of class action case-specific expert      30 days after opening        TBD
 6       rebuttal reports                                   reports
         Plaintiff complete class notice to any certified   90 days after ruling on      90 days after ruling on
 7       class                                              class certification          class certification
 8       Close of class action case-specific expert         30 days after rebuttal       TBD
         discovery                                          reports
 9       Opt out deadline for any certified class           21 days after class notice 21 days after class notice
                                                            completed                  completed
10       Close of Generic and Case Specific PI expert       Oct. 15, 2021              November. 24, 2021
         Discovery
11
         PI: Exchange of Case-Specific Rebuttal                                          December 6, 2021
12       reports in second 2 PI BWs
         PI: MSJ and Daubert Motions1                       Oct. 26, 2021                December 15, 2021
13
         GE: Exchange of Case-Specific Rebuttal             Sept. 15, 2021               December 31, 2021
14       reports in GE BWs

15       PI MSJ and Daubert Oppositions                     Nov. 23, 2021                January 21, 2022
         GE: Close of Case Specific Expert Discovery        Oct. 15, 2021                January 28, 2022
16
         PI: MSJ and Daubert Replies                        Dec. 6, 2021                 February 4, 2022
17
         PI: Oral Argument re MSJ + Daubert                 To be set by the Court
18
         EL: Class case MSJ Motions                         30 days after close of       TBD
19                                                          class case specific expert
         Daubert motions for class action case-specific
                                                            discovery
         experts
20
         EL: Class case MSJ Oppositions                     30 days after opening        TBD
21                                                          briefs filed
         Daubert Oppositions for class action case-
         specific experts
22
         EL: Class case MSJ Replies                         21 days after oppositions    TBD
23                                                          filed
         Daubert replies for class action case-specific
         experts
24
         EL: Hearing on class case MSJ and Daubert          21 days after replies        TBD
25       motions                                            filed or at a time to be
                                                            determined by the Court
26
27
     1
       The parties anticipate that the Court’s rulings on these motions may apply to and/or inform
28   issues bearing on all case types, and so to the extent practicable, briefing will encompass the
     common issues that cut across the various case types.
     Case 3:19-md-02913-WHO Document 2168 Filed 07/23/21 Page 4 of 4



 1   Event                                            Current Date             Proposed New Date
     PI: Exchange of Civil Local Rule 16-10(b)(7),    Dec. 21, 2021            February 4, 2022
 2   (8), (9) and (1) Materials

 3   PI: Pretrial Conf. Stmt, Jury Instructions,      Jan. 21, 2021            Opening: Feb. 14, 2022
     Exhibit List and Objs., Dep. Designations &                               Opp. Feb. 28, 2022
 4   Objs., and Mots. in limine                                                Reply: Mar. 10, 2022
     GE: MSJ and Daubert Motions                      Oct. 26, 2021            February 11, 2022
 5
     GE: MSJ and Daubert Opposition                   Nov. 23, 2021            March 14, 2022
 6   PI: Pre-trial Conference for Trial 1             Jan. 31, 2021            March 28, 2022
 7   GE: MSJ Replies                                  Dec. 6, 2021             March 28, 2022
     GE: Oral Argument re MSJ + Daubert               To be set by the Court
 8
     PI: Juror Questionnaires for Trial 1 Available                            April 13, 20222
 9   for Review
     PI: Jury Selection for Trial 1                                            April 15, 2022
10
     GE/EL: Exchange of Civil Local Rule 16-          December 21, 2021        April 15, 2022
11   10(b)(7), (8), (9) and (1) Materials
     PI: First Bellwether Trial Begins                Feb. 22, 2022            April 18 , 2022
12
     GE/EL: Pretrial Conf. Stmt, Jury Instructions,   January 21, 2021         May 2, 2022
13   Exhibit List and Objs., Dep. Designations &
     Objs., and Mots. in limine
14
     GE/EL: Pre-trial Conference                      January 31, 2021         May 13, 2002
15   Trial 2: Pre-Trial Conference                    March 28, 2022           June 6, 2022

16   Trial 2: Jury Selection                                                   June 24, 2022
     Trial 2: Trial Begins                                                     June 27, 2022
17
     Trial 3: Jury Selection                          May 9, 2022              September 9, 2022
18   Trial 3: Trial Begins                                                     September 12, 2022
19   Trial 4: Jury Selection                          June 20, 2022            November 4, 2022
     Trial 4: Trial Begins                            August 1, 2022           November 7, 2022]
20
21

22

23

24   Date: July 23, 2021

25
                                                           __________________________________
26                                                         HONORABLE WILLIAM H. ORRICK
                                                           United States District Judge
27

28
